Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Election/Restrictions
Applicant’s election without traverse of Species VII (Figures 8A & 8B) in the reply filed on 1/18/2022 is acknowledged.
Applicant, in the reply, indicated claims 1, 5, 8, 9, 13-18, 21-30 are readable on the elected Species. However, after a full review of the instant application, it is noted that claims 5, 13-18 & 24-26 contain limitations drawn to the non-elected species, Species XI, XV, and XVI & XVII. Accordingly, Claims 5, 13-18 & 24-26 are withdrawn from further consideration as being drawn to a non-elected invention. 
Claims 1, 8, 9, 21-23 & 27- 30 are being treated on the merits.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 1, 9, 21, 23, 27-30 are rejected under pre-AIA  35 U.S.C. 102(a)(1) as being anticipated by Shirai (USPN 4,937,883).
Regarding Claim 1, Shirai discloses an asymmetric garment (Figure 1) for at least a portion of an upper body of a wearer (Figure 1), the garment comprising: a torso section (3) comprising a neck opening (13) for a wearer's 
Regarding Claim 9, Shirai discloses at least one of the first material or and the second material comprises cotton, polyester, nylon, spandex, a polyester-spandex blend, a nylon-spandex blend, a cotton-spandex blend, or a combination of two or more materials thereof (Col. 3, lines 15-18 & 57-68 and Col. 4, lines 13-24).  

Regarding Claim 23, Shirai discloses the torso section comprises a material differing in at least one material property from at least one of the first material or the second material (Figure 1, Col. 3, lines 15-18 & 57-68 and Col. 4, lines 13-24).   
Regarding Claim 27, Shirai discloses the first sleeve comprises a single, unitary expanse of a first material configured to extend completely around a first arm of the wearer and to at least partially cover the first arm of the wearer (Figure 1).   
Regarding Claim 28, Shirai discloses the second shoulder region comprises a front section and a back section that are each configured to extend only partially over the torso of the wearer proximate the second arm region (Figure 1, Col. 4, lines 42-50).  
Regarding Claim 29, Shirai discloses the first material differs in at least one material property from the second material (Figure 1, Col. 3, lines 15-18 & 57-68 and Col. 4, lines 13-24, left arm vs. right arm).  
Regarding Claim 30, Shirai discloses the first material is the same as the second material (Figure 1, Col. 3, lines 15-18 & 57-68).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 8 & 22 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Shirai (USPN 4,937,883) in view of Uno (USPN 6,892,396).
Regarding Claim 8, Shirai does not specifically disclose at least one of the first material or the second material comprises material adapted to provide at least one of a wicking property and cooling property. However, Uno discloses an athletic garment which can have wicking properties (Co. 7, lines 18-20). It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the material as taught by Uno, since it is well within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. Also, such a modification would be considered a mere choice of preferred material that is on the basis of its suitability for the intended use. In other words, using a wicking material would have been an "obvious to try" approach because the use of such a material that is not of innovation but of ordinary skill and common sense. 
Regarding Claim 22, Shirai does not specifically disclose the flat-lock stitching comprises nylon thread. However, Uno discloses an athletic garment which can be stitched using an elastic yarn covered in a nylon fiber (Co. 7, lines 35-38 & 57-62). It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the stitch as taught by Uno, since it is well within the general skill of a worker in the art to select a known stitching material on the basis of its suitability for the intended use as a matter of obvious design choice. Also, such a modification would be considered a mere choice of preferred material that is on the basis of its suitability for the intended use. In other words, using nylon covered elastic yarn for stitching would have been an "obvious to try" approach because the use of such a material that is not of innovation but of ordinary skill and common sense. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHARINE KANE whose telephone number is (571)272-3398. The examiner can normally be reached Mon-Fri 7am-5pm (PCT) (10am-8pm EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KHOA HUYNH can be reached on 571-272-4888. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHARINE G KANE/Primary Examiner, Art Unit 3732